EXHIBIT 10.3 [form8-k.htm]
 
FIRST AMENDMENT TO THE
EMPLOYMENT AGREEMENT
BETWEEN GEORGE NASH AND URS E&C HOLDINGS, INC.
 
WHEREAS, George Nash (the “Employee”) and URS E&C Holdings, Inc. (the “Company”)
entered into an Employment Agreement effective as of September 29, 2011
(the “Employment Agreement”); and


WHEREAS, the Employee and the Company wish to amend the Employment Agreement to
modify certain provisions in order to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).


NOW THEREFORE, the Employment Agreement is amended effective as of December 14,
2012, as follows:
 
A.  Sections 6(a) and 6(a)(i) of the Employment Agreement hereby are amended in
their entirety to read as follows:


(a)  Severance Payment and Severance Benefits.  In the event that, during the
term of the Employee’s employment under this Agreement, either (i) the Company
terminates the Employee’s employment for any reason other than Cause or
Disability or (ii) the Employee voluntarily resigns his employment for Good
Reason within one (1) month of the occurrence of the event constituting Good
Reason and (iii) such termination of employment constitutes a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)),
without regard to any alternative definition thereunder, a “Separation from
Service”), then:
 
(i)  The Company shall pay an amount (“Severance Payment”) in a lump sum equal
to one hundred percent (100%) of the Employee’s Base Compensation as in effect
on the date of employment termination.  The Severance Payment shall be paid
within ninety (90) days following the Employee’s Separation from Service;
provided, however, that (i) if such ninety (90)-day period begins in one taxable
year and ends in a second taxable year, such payment shall be made in the second
taxable year, (ii) if the Employee is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(the “Code”) at the time of such Separation from Service, the Severance Payment
shall be made in a lump sum on the date that is six (6) months and one (1) day
following the date of such Separation from Service and (iii) in all cases, such
payment shall be conditioned upon the Employee’s release becoming effective in
accordance with its terms as described in Section 7.  In addition, at the time
of the employment termination, the Company shall pay to the Employee all accrued
and unpaid vacation.




 Except as amended as provided above, the Employment Agreement shall remain in
full force and effect.
 

 
 
i

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this First Amendment to the
Employment Agreement, as of the day and year first above written.


 

 
George Nash
         
 
By:
/s/ George Nash       George Nash          

 

 
URS E&C Holdings, Inc.
         
 
By:
/s/ Robert W. Zaist      
Name:  Robert W. Zaist
     
Title:  President, Energy & Construction
         


 
ii

--------------------------------------------------------------------------------

 